Citation Nr: 0714781	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  01-08 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected left shoulder disability, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for a 
service-connected right knee disability, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased disability rating for a 
service-connected left knee disability, currently evaluated 
as noncompensably disabling.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1984 to April 
1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

The veteran was initially granted service connection for left 
shoulder and right knee disabilities in an August 1998 rating 
decision.  A noncompensable disability rating was assigned 
for the left shoulder, which was subsequently increased to 20 
percent in a September 1999 rating decision.  A 10 percent 
rating was assigned for the right knee.  Service connection 
was granted for a left knee disability in an April 1998 
rating decision which assigned a noncompensable rating 
therefor.  

In October 2000, the RO received the veteran's claim for an 
increase in the disability ratings assigned his left shoulder 
and bilateral knee disabilities.  In a February 2001 rating 
decision, the RO confirmed and continued the disability 
ratings assigned.  The veteran disagreed with the February 
2001 RO rating decision and initiated this appeal.  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in October 2001.  

The Board denied each of the veteran's increased rating 
claims in an August 2004 decision, which the veteran duly 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court).  The Court vacated the Board's decision 
and remanded the claim in a May 2006 decision, which will be 
discussed in greater detail below.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issues not on appeal

The RO denied the veteran service connection for a hiatal 
hernia and gastroesophageal reflux disease (GERD) in a 
December 2006 rating decision.  To the Board's knowledge, the 
veteran has not disagreed with that decision and those issues 
are therefore not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


REMAND

The veteran seeks an increased rating for his left shoulder 
and bilateral knee disabilities.  Pursuant to the Court's May 
2006 decision, additional development is required before the 
Board can readjudicate these claims.

Reasons for remand

The VCAA

The Court determined in its May 2006 decision that the Board 
erred in finding that the veteran was provided adequate 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA) by means of a July 2003 letter.  The Court 
specifically found that the Board's reliance on the July 2003 
VCAA letter was misplaced because that letter "did not 
explain that competent medical evidence is generally required 
to prove the present status of a condition" (emphasis in 
original).  Because no other VCAA letter pertaining to the 
issues on appeal is of record, the case must be remanded so 
that an additional VCAA notice letter addressing the Court's 
concerns can be sent to the veteran.

Olsen considerations

The Board notes that the last VA compensation and pension 
examination afforded for the veteran's bilateral knee 
disability was conducted in January 2003 - over four years 
ago.  The most recent VA examination of the left shoulder 
took place in November 2004, some two and a half years ago.  
The Court has held that where the available evidence is too 
old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991) [where the record does 
not adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted].

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  Because the January 2003 and 
November 2004 VA examinations do not adequately portray the 
current severity of the veteran's left shoulder and bilateral 
knee disabilities, a current examination is necessary to 
reach a decision on this claim.  See generally Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) [holding that where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should provide the veteran and 
his representative with a notice letter 
which complies with the notification 
requirements of the VCAA.  The notice 
letter provided the veteran should 
specifically inform the veteran that 
competent medical evidence is generally 
required to prove the present status of 
his service-connected disabilities.

2.  VBA should schedule the veteran for a 
VA examination to determine the current 
nature and severity of his service-
connected left shoulder and bilateral 
knee disabilities.  The veteran's VA 
claims folder should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  

The examination report should set forth 
all objective findings regarding the 
veteran's service-connected left shoulder 
and bilateral knee conditions, including 
range of motion measurements.  Any 
functional loss due to pain, weakened 
movement, excess fatigability, or 
incoordination on movement should also be 
noted in the examination report.  

With respect to the left knee, the 
examiner should attempt to differentiate 
between the symptomatology associated 
with the veteran's service-connected left 
knee disorder and his nonservice-
connected left anterior cruciate ligament 
tear residuals.  If symptomatology cannot 
be differentiated, the examiner should so 
state.

A report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.

3.  Thereafter, VBA should readjudicate 
the issues on appeal.  If the benefits 
sought on appeal remain denied, in whole 
or in part, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



